Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US 2011/0136468) in view of Grush et al. (US 2016/0209219) and Dwyer et al. (US 5,708,425), and further in view of and Dala (2012/0229304) and Fustes (US 2016/0012648).
Regarding claims 1 and 9, McNamara discloses a method for avoiding manual image review to determine an identity of a toll subscriber, comprising: 
at a mobile device 420 in FIG. 4 associated with a vehicle 524 in FIG. 5; determining, based on a location of the mobile device 420, that the vehicle 524 has entered a local geofenced zone 552 of a tolling location 550 on a toll roadway (paragraph 33, lines 3-4: “the billing server receives a location of a mobile communication device S340. The billing server then searches a geo-fence database to determine if the location is within a geo-fence S341” Paragraph 39, line 4: “When passing through toll gate 550, smart vehicle 524 enters toll geo-fence 552.”); it is within 
McNamara fails to disclose responsive to determining that the vehicle has entered the local geofenced zone, determining a geofenced lane in which the vehicle is traveling.
However, in an analogous art, Grush discloses responsive to determining that the vehicle has entered the local geofenced zone, determining a geofenced lane in which the vehicle is traveling (claim 1, lines 5-7: “if the vehicle's approximate path of travel crosses the geofence, … determining … whether the vehicle's detailed travel path has used a specified roadway lane associated with that geofence.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in McNamara by incorporating this feature taught in Grush for the purpose of lowering the cost and improving the reliability of lane tolling.
The combination of McNamara and Grush fails to disclose determining a time, based on a location determination by the mobile device while in the geofenced lane, at which the vehicle crosses an imaging location in the geofenced lane.
However, in an analogous art, Dwyer discloses determining a time, based on a location determination by the mobile device while in the geofenced lane, at which the vehicle crosses an imaging location in the geofenced lane (col. 3, lines 35-39: “the system 10 has license plate cameras 24 that take video images of license plates 29 of the vehicles 17 that are processed to 
The combination of McNamara, Grush and Dwyer fails to disclose transmitting to a tolling server a message including data indicating the time at which the vehicle crossed the imaging location in the geofenced lane.
However, in an analogous art, Dalal discloses transmitting to a tolling server 114 a message including data indicating the time at which the vehicle crossed the imaging location in the geofenced lane (paragraph 30, lines 4-7: “The local computers 106, 112 function to receive and process a video camera feed, estimate vehicle velocities, identify potential violators, trigger a RADAR or LIDAR gun as necessary, and compute a transverse velocity of a target, if desired. The local computers 106, 112 can then transmit resulting data (e.g., vehicle speed, time, location, and selected images) to the central computer 114.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in McNamara, Grush and Dwyer by incorporating this feature taught in Dalal for the purpose of providing an improved automated vehicle speed measurement.
The combination of McNamara, Grush, Dwyer and Dalal fails to discloses transmitting data indicating the lane at which the vehicle crossed the imaging location in the geofenced lane.  
However, in an analogous art, Fustes discloses transmitting data indicating the lane at which the vehicle crossed the imaging location in the geofenced lane (paragraph 25, lines 3-4: .

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US 2011/0136468) in view of Grush et al. (US 2016/0209219) and Dwyer et al. (US 5,708,425), and further in view of and Dala (2012/0229304), Fustes (US 2016/0012648), Takahashi (US 2007/0285809), Kirk (US 2014/0218291) and Shin (US 2018/0122152).
Regarding claim 2, Dwyer further discloses at the tolling server: attempting to recognize a license plate in an image taken by a toll camera at the tolling location of the imaging location at the time (col. 3, lines 35-39: “the system 10 has license plate cameras 24 that take video images of license plates 29 of the vehicles 17”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in McNamara, Grush, Dwyer and Dalal by incorporating this feature taught in Fustes for the purpose of identifying vehicles and user balance accounts associated with the vehicles.
The combination of McNamara, Grush, Dwyer, Dalal and Fustes fails to disclose failing to recognize the license plate in the image.
However, in an analogous art, Takahashi discloses failing to recognize the license plate in the image (paragraph 54, line 2: “image of a vehicle the license plate of which fails to be recognized”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in McNamara, Grush, Dwyer, 
The combination of McNamara, Grush, Dwyer, Dalal, Fustes and Takahashi fails to disclose correlating the data in the message sent by the mobile device with the image taken by the toll camera.
However, in an analogous art, Kirk discloses correlating the data in the message sent by the mobile device with the image taken by the toll camera (paragraph 26, lines 1-7: “The second image information may include one or more frames of image data captured by the camera of the mobile computing device … the image data from the mobile device, may be compared to the camera image to compare the real object and virtual object”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in McNamara, Grush, Dwyer, Dalal, Fustes and Takahashi by incorporating this feature taught in Kirk for the purpose of properly aligning virtual objects with real objects.
The combination of in McNamara, Grush, Dwyer, Dalal, Fustes, Takahashi and Kirk fail to disclose determining, based on the time and location, that license plate belongs to the vehicle associated with the mobile device.
However, in an analogous art, Shin discloses determining, based on the time and location, that license plate belongs to the vehicle associated with the mobile device (paragraph 113, lines 2-3: “This mobile phone identifier enables the mobile phone associated with the received vehicle license plate number to be identified.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in McNamara, Grush, Dwyer, Dalal, Fustes, Takahashi and Kirk by incorporating this 
Regarding claims 3 and 11, Fustes further discloses assessing a toll to an account associated with the vehicle (paragraph 2, lines 4-5: “identify the vehicles and are associated with user balance accounts of the vehicle users. The TROs collect the toll fees from the associated user balance accounts.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in McNamara, Grush, Dwyer, Dalal, Fustes and Takahashi by incorporating this feature further taught in Fustes for the purpose of ensuring that the toll is not erroneously charged to vehicles. 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McNamara et al. (US 2011/0136468) in view of Grush et al. (US 2016/0209219) and Dwyer et al. (US 5,708,425), and further in view of and Dala (2012/0229304), Fustes (US 2016/0012648) and Bai et al. (US 2003/0201878).
Regarding claim 5, the combination of McNamara, Grush, Dwyer, Dalal and Fustes determining the geofenced lane in which the vehicle is traveling comprises sensing lateral acceleration changes to detect one or more lane changes.
However, in an analogous art, Bai discloses determining the geofenced lane in which the vehicle is traveling comprises sensing lateral acceleration changes to detect one or more lane changes (claim 3, line 3: “lateral acceleration sensor, and detects the lane-change”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in McNamara, Grush, Dwyer, Dalal and Fustes by .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combination of elements in avoiding manual image review to determine an identity of a toll subscriber, including wherein determining the time, based on location determination by the mobile device while in the geofenced lane comprises: in response to determining that the vehicle is in the geofenced lane, increasing a rate at which location determinations are made; performing a plurality of location determinations at the increased rate while in the geofenced lane; determining one of the plurality of location determinations to be a location closest to the imaging location; determining a time offset based on a speed of the vehicle and a distance between the location of the one of the plurality of location determinations and the imaging location; and applying the time offset to the time at which the one of the plurality of location determinations was made, as in claim 4; receiving, at a server of a toll agency from a plurality of mobile device, a plurality of toll event log message messages indicating a time and lane location of passing through the tolling location; and responsive to failing to receive the toll transponder response, determining that one of the plurality of toll event log messages include .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646